[Cite as In re S.D., 2014-Ohio-156.]



                                       IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




IN RE:                                            :

             S.D.                                 :       CASE NO. CA2013-08-138

                                                  :              OPINION
                                                                  1/17/2014
                                                  :

                                                  :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2011-0335



Michael T. Gmoser, Butler County Prosecuting Attorney, Kimberly L. McManus, Government
Services Center, 315 High Street, 11th Fl., Hamilton, Ohio 45011, for appellee, Butler County
Children Services

Jeannine Barbeau, 3268 Jefferson Avenue, Cincinnati, Ohio 45220, for appellant, A.D.

Carol Gardner-Stark, 9435 Waterstone Blvd., Suite 140, Cincinnati, Ohio 45249, guardian ad
litem

Jeremy Evans, 306 South Third Street, Hamilton, Ohio 45011, guardian ad litem (for mother)



         RINGLAND, J.

         {¶ 1} Appellant, the biological mother of S.D., appeals a decision of the Butler County

Court of Common Pleas, Juvenile Division, granting permanent custody of the child to a

children services agency.
                                                                      Butler CA2013-08-138

       {¶ 2} Appellant is the biological mother of four children. S.D., the child involved in

this case, is her youngest child. The Butler County Children Services Agency has been

involved with appellant since 1992 when she was a juvenile. Prior to involvement in the case

at bar, the agency received several calls regarding problems with appellant and her children.

The agency investigated these concerns involving the children and was assisting appellant

without opening a formal case. In June 2010, the Butler County Juvenile Court placed one of

appellant's children in the legal custody of the child's father.

       {¶ 3} Around August 2010, the agency became actively involved with appellant and

the two children still in the home when an investigation revealed concerns regarding the

condition of the home, appellant's inability to maintain a stable family environment, and

because appellant seemed to be overwhelmed parenting the children.

       {¶ 4} The agency met with appellant and drafted a case plan and offered voluntary

services to aid appellant, including parenting education, counseling, a psychological

evaluation, M.R.D.D. services and educational services for the children. There were initially

problems locating appellant, but eventually she agreed to sign the case plan without the

M.R.D.D. services. The agency worked with appellant for several months, but little progress

was made and the agency eventually filed dependency complaints for the two children in the

home. These children were adjudicated dependent on May 18, 2011, and were eventually

placed in the custody of appellant's maternal aunt.

       {¶ 5} A case plan was approved by the court to address the issues resulting in the

removal of these two children. This case plan included the same services as were previously

offered to appellant: counseling, a parenting program, a psychiatric evaluation, participation

in services for developmental disabilities. The plan also required appellant to obtain stable

housing and income.

       {¶ 6} While the case involving these two children was ongoing, the child at issue in
                                              -2-
                                                                        Butler CA2013-08-138

this case, S.D., was born. Because of the concerns in the older siblings' case, a lack of

progress by appellant, and additional concerns which had arisen, a dependency complaint

was filed on behalf of S.D. on July 29, 2011, the day she was born. During the pregnancy,

appellant stated that her boyfriend, B.C., was the child's father. At the time of S.D.'s birth,

appellant indicated that K.D., her current boyfriend, was the child's father. Paternity testing

excluded both men and the child's father remains unknown.

       {¶ 7} S.D. was adjudicated dependent on January 6, 2012. The case plan included

the same requirements as the case plan involving the older siblings. Appellant was also

required to participate in an observed visit with S.D. at CDC Medical Health Services.

Appellant made little progress on the case plan and the agency filed for permanent custody

of S.D. on October 4, 2012.

       {¶ 8} At the permanent custody hearing, the agency caseworker testified and

explained the history of the agency's involvement with appellant. The caseworker also

explained the requirements of the case plan and detailed appellant's failure to complete the

plan. The caseworker described in detail the efforts he and the agency expended to help

appellant, but appellant failed to follow-through with the case plan requirements.

       {¶ 9} The visitation supervisor testified and discussed her observations while

supervising visits between both appellant and S.D. and appellant and the two older siblings.

She also supervised visits in the beginning of the case with all three children present. The

visitation supervisor indicated that while there is a bond between appellant and her children,

appellant has a difficult time caring for all three and visits were "chaotic." She also described

appellant as becoming overwhelmed and frustrated when dealing with a sick child and with

discipline problems.

       {¶ 10} Two instructors from the Development of Living Skills (DLS) program testified

and explained their interaction with appellant through the in-home parenting program DLS
                                               -3-
                                                                      Butler CA2013-08-138

provides. Both indicated that appellant regularly missed sessions and both expressed

concerns with appellant's ability to parent.

       {¶ 11} The Court Appointed Special Advocate (CASA) assigned to the case testified

that she had observed appellant at visits. The CASA stated that she observed problems with

appellant's ability to parent effectively, both with S.D. and the two older siblings. The CASA

indicated that she observed S.D. in the foster home and the child has a close bond with the

foster mother.

       {¶ 12} The foster mother testified that S.D. was placed in her home at birth and has

remained in the home since that time. She described the child's routine and developmental

progress while in her care. The foster mother indicated that she would be interested in

adopting S.D. if permanent custody were granted.

       {¶ 13} Appellant's husband and his grandmother both testified and discussed their

observations of appellant, indicating she was a good mother. A cousin of appellant's

husband testified that she was hospitalized for a period of time after a car accident and

appellant watched her three children. She indicated that appellant was able to parent the

children well and there were no problems.

       {¶ 14} Appellant testified at the hearing and discussed her involvement with the

agency, her visits with S.D. and her progress on the case plan. Appellant indicated that she

did not complete the DLS program, but stated that she graduated from an eight-session

parenting class in Dayton. Appellant also explained that she did not take the Zoloft that was

prescribed as a result of the psychiatric evaluation because she did not feel she was

depressed. She indicated she is married now and in a stable home.

       {¶ 15} After considering the evidence, a magistrate issued a decision granting

permanent custody of S.D. to the agency. The trial court overruled objections to the

magistrate's decision on July 2, 2013.
                                               -4-
                                                                      Butler CA2013-08-138

      {¶ 16} Appellant now appeals the trial court's decision to grant permanent custody of

S.D. to the agency and raises the following two assignments of error for our review;

      {¶ 17} Assignment of Error No. 1:

      {¶ 18} THE JUVENILE COURT LACK[ED] JURISDICTION TO ADJUDICATE THIS

CASE OR [TO] GRANT THE PERMANENT CUSTODY MOTION

      {¶ 19} Assignment of Error No. 2:

      {¶ 20} THE JUVENILE COURT'S DECISION TO GRANT PERMANENT CUSTODY

TO BUTLER COUNTY CHILDREN SERVICES WAS AGAINST THE MANIFEST WEIGHT

OF THE EVIDENCE, AN ABUSE OF DISCRETION, CONTRARTY TO LAW, WAS NOT

SUPPORTED BY SUFFICIENT CLEAR AND CONVINCING EVIDENCE AND WAS

CONTRARY TO THE BEST INTEREST OF THE CHILD.

      {¶ 21} In her first assignment of error, appellant argues that the Butler County Juvenile

Court did not have jurisdiction over the case. Specifically, appellant contends that because

she was living in Montgomery County at the time S.D. was born, the Butler County Court of

Common Pleas did not have jurisdiction over the case. We find no merit to appellant's

argument.

      {¶ 22} The juvenile court has exclusive, original jurisdiction in matters involving an

abused, neglected or dependent child. R.C. 2151.23 (A)(1); In re J.J., 111 Ohio St.3d 205,

2006-Ohio-5484, ¶ 11. The proper venue for an abuse, neglect or dependency complaint is

the county in which the child has a legal residence or the county in which the abuse, neglect

or dependency occurred. R.C. 2151.27(A)(1); Juv.R. 10; In re W.W., 190 Ohio App.3d 653,

2010-Ohio-5305, ¶ 25-26 (11th Dist.).

      {¶ 23} At the initial shelter care hearing on August 1, 2011, the caseworker testified

that there were issues in locating appellant around the time of S.D.'s birth and there had

been some concern that appellant was trying to hide the baby from the agency. Appellant
                                             -5-
                                                                       Butler CA2013-08-138

testified that she had been staying with her boyfriend, K.D., in Dayton, for two or three days

before the child was born and that the child was born at Miami Valley Hospital because it was

the closest hospital to the boyfriend's residence. Appellant indicated that S.D. was currently

in the hospital and that on the child's release, she would take the child "either to my house or

to my grandma's." She stated that her house was on 15th Avenue in Middletown.

       {¶ 24} At the dependency hearing on January 6, 2012, appellant testified that she was

living in Montgomery County at the time the child was born. She testified that she had been

living with her boyfriend at his house in Dayton since July 1, 2011, and last stayed in

Middletown on June 30. She indicated that she had not reported her move to Dayton to her

caseworker because it was "none of his business." Appellant was questioned about two

Middletown police reports dated July 1 and July 19, 2011, describing altercations that

involved appellant.    In these reports, appellant told police that her address was in

Middletown. In response to questioning regarding these reports, appellant explained that she

was living in Dayton at the time, but spending time in Middletown.

       {¶ 25} Both at the hearing and in its written decision, the trial court found appellant's

testimony that her legal residence at the time of the child's birth was in Montgomery County

was not credible. It is well-established that issues of credibility are for the juvenile court,

rather than this court, to determine. In re G.N., 170 Ohio App.3d 7, 2007-Ohio-126, ¶ 24

(12th Dist.). The juvenile court has the opportunity to view the witnesses and observe their

demeanor, gestures and voice inflections, and use these observations in weighing the

credibility of the proffered testimony. In re B.J., 12th Dist. Butler No. CA2011-10-192, 2012-

Ohio-3127, ¶ 20; In re C.B. et al., 12th Dist. Butler Nos. CA2008-01-002, CA2008-01-003,

2008-Ohio-5543, ¶ 18. Accordingly, we find no error in the trial court's determination that

appellant's residence was in Butler County at the time of S.D.'s birth.

       {¶ 26} In addition, the record contains evidence that appellant moved several times
                                              -6-
                                                                      Butler CA2013-08-138

and at the time the siblings' case began, was living on and off with friends and relatives.

Appellant herself testified that she was back and forth between her grandmother's house and

her own residence. Courts have determined that when acts of neglect or dependency occur

in a county, that county retains jurisdiction over parents who are "habitually transient" even

though they may have residences in other counties. See In re Zoebel, 5th Dist. Tuscarawas

No. 2007AP020012, 2007-Ohio-3355; In re McLean, 11th Dist. Trumbull No. 2005-T-0018,

2005-Ohio-2576. Accordingly, appellant's first assignment of error is overruled.

       {¶ 27} In her second assignment of error, appellant argues the trial court's decision to

grant permanent custody was against the manifest weight of the evidence. Appellant

contends that she complied with case plan services, maintained a bonded relationship to the

child with weekly visits, has remedied the conditions that led to removal, and she wants to be

reunified with her child. She contends she has an appropriate home, has sufficient income

and is able to provide for the child and her needs.

       {¶ 28} Before a natural parent's constitutionally protected liberty interest in the care

and custody of her child may be terminated, the state is required to prove by clear and

convincing evidence that the statutory standards for permanent custody have been met.

Santosky v. Kramer, 455 U.S. 745, 759, 102 S.Ct. 1388 (1982). An appellate court's review

of a juvenile court's decision granting permanent custody is limited to whether sufficient

credible evidence exists to support the juvenile court's determination. In re Starkey, 150

Ohio App.3d 612, 2002-Ohio-6892, ¶ 16 (7th Dist.). A reviewing court will reverse a finding

by the juvenile court that the evidence was clear and convincing only if there is a sufficient

conflict in the evidence presented.     In re Rodgers, 138 Ohio App.3d 510, 520 (12th

Dist.2000). As an appellate court reviewing a decision granting permanent custody, we

neither weigh the evidence nor assess the credibility of the witnesses, but instead determine

whether there is sufficient clear and convincing evidence to support the juvenile court's
                                              -7-
                                                                         Butler CA2013-08-138

decision. See In re Dunn, 5th Dist. Tuscarawas No. 2008AP030018, 2008-Ohio-3785.

       {¶ 29} Pursuant to R.C. 2151.414(B)(1), a court may terminate parental rights and

award permanent custody to a children services agency if it makes findings pursuant to a

two-part test. First, the court must find that the grant of permanent custody to the agency is

in the best interest of the child, utilizing, in part, the factors of R.C. 2151.414(D). Second, the

court must find that any of the following apply: the child is abandoned; the child is orphaned;

the child has been in the temporary custody of the agency for at least 12 months of a

consecutive 22-month period; or where the preceding three factors do not apply, the child

cannot be placed with either parent within a reasonable time or should not be placed with

either parent. R.C. 2151.414(B)(1)(a), (b), (c) and (d); In re E.B., 12th Dist. Warren Nos.

CA2009-10-139, CA2009-11-146, 2010-Ohio-1122, ¶ 22.

       {¶ 30} The juvenile court found by clear and convincing evidence, and appellant does

not dispute, that S.D. has been in the temporary custody of the agency for more than 12

months of a consecutive 22-month period as of the date the agency filed the permanent

custody motion. However, appellant does dispute the juvenile court's finding that granting

permanent custody of the children to the agency is in the child's best interest.

       {¶ 31} R.C. 2151.414(D)(1) provides that in considering the best interest of a child in a

permanent custody hearing:

             [T]he court shall consider all relevant factors, including, but not
             limited to the following:

             (a) The interaction and interrelationship of the child with the child's
             parents, siblings, relatives, foster caregivers and out-of-home
             providers, and any other person who may significantly affect the
             child;

             (b) The wishes of the child, as expressed directly by the child or
             through the child's guardian ad litem, with due regard for the
             maturity of the child;

             (c) The custodial history of the child, including whether the child has
                                                -8-
                                                                       Butler CA2013-08-138

            been in the temporary custody of one or more public children
            services agencies or private child placing agencies for twelve or
            more months of a consecutive twenty-two month period * * *;

            (d) The child's need for a legally secure permanent placement and
            whether that type of placement can be achieved without a grant of
            permanent custody to the agency;

            (e) Whether any of the factors in divisions (E)(7) to (11) of this
            section apply in relation to the parents and child.

       {¶ 32} With respect to R.C. 2151.414 (D)(1)(a), the juvenile court found that appellant

had been consistent in attending supervised visits at the agency and there was a bond

between appellant and the child. However, the court found that concerns were raised

regarding appellant's lack of engaging the child in play and dealing with S.D. when the child

was not feeling well. The court further found that the agency worker who supervised visits

with all three children described the visits as "chaotic," sometimes to the point that a worker

would have to intervene. In addition, there were a few times appellant terminated the visits

early due to anger and frustration. With regard to this factor, the court also found that S.D.

has resided in the same foster home since birth. Both the CASA and guardian ad litem

indicated the child has a significant bond with the foster mother and foster grandmother and

that the foster mother has ensured that the child's developmental and medical needs are

met.

       {¶ 33} In considering R.C. 2151.414(D)(1)(b), the juvenile court indicated that the child

is only 18 months old and no in camera interview was conducted. The court stated that it

had considered the report and recommendations of the child's guardian ad litem who

recommended granting permanent custody.

       {¶ 34} With respect to R.C. 2151.414(D)(1)(c), the juvenile court found that at the time

of the child's birth, appellant already had an open case with two of the child's older siblings

and the child was placed in temporary custody at birth due to ongoing concerns about


                                              -9-
                                                                        Butler CA2013-08-138

appellant's stability and ability to parent. The court indicated that the agency filed the motion

for permanent custody after the child had been in agency custody for 12 months of a

consecutive 22-month period. The court found that S.D. has been in the temporary custody

of the agency for approximately 18 months.

       {¶ 35} In considering R.C. 2151.414 (D)(1)(d), the juvenile court found that the child is

in need of a legally secure placement, as she has been in the agency's custody since birth.

The court found that S.D. was removed from appellant's custody at birth due to concerns

about appellant's ability to parent and to provide a stable environment for her children. The

court further found that appellant does not have custody of the two older siblings who were

placed with their maternal aunt, nor does she have custody of another child the court placed

in the legal custody of the child's father.

       {¶ 36} The court found that appellant has not completed case plan services, despite

the fact that these services were offered at the time the siblings' case was opened in

December 2010. The court found that appellant participated in a psychiatric consultation and

was prescribed Zoloft for depression. However, appellant failed to have the prescription filled

and failed to return for follow-up consultations.

       {¶ 37} The court also indicated that on April 24, 2012, it ordered appellant to

participate in a psychological evaluation and an observed visit with the child through CDC

Mental Health Services. The court found that appellant failed to participate in either service

and often became belligerent with the caseworker when he would advise her of referrals he

made for the services. The court noted that the psychological evaluation may have provided

the agency with valuable information about services that may have helped appellant to parent

her children.

       {¶ 38} The trial court indicated that agency had received information that appellant

may have significant cognitive limitations and the court ordered appellant to become involved
                                              - 10 -
                                                                       Butler CA2013-08-138

with the Board of Developmental Disabilities to determine if further services could be

provided. The court found that appellant adamantly refused to participate in this service,

despite the fact that she receives Social Security Supplemental Income for a learning

disability.

        {¶ 39} In addition, the court found that appellant was unsuccessfully terminated from

the Development of Living skills two different times. The instructors who worked with

appellant both testified that appellant was inconsistent in attending the program and she

failed to demonstrate an ability to grasp and implement the lessons that were taught,

particularly in the area of child development. The court noted an incident in which appellant

continued to insist that at five months old, S.D. could speak in sentences, despite the

instructor explaining that this was not developmentally appropriate.

        {¶ 40} The court also found that the worker who supervised visits described appellant

as acting more as a peer to the children than as a parent, and that the worker described

appellant's sometime argumentative and explosive personality when workers suggested

appellant not do something, such as telling appellant she should not smoke when pregnant.

The court also found that the CASA assigned to the case echoed the concerns of the DLS

instructors and agency workers regarding appellant's ability to understand child development,

and appellant's refusal to follow suggestions to engage the child in appropriate

developmental activities during visits.

        {¶ 41} The court also found that appellant was ordered to participate in individual

counseling, but was unsuccessfully discharged from the Middletown counseling center due to

a lack of consistent attendance.          The court indicated appellant began services in

Montgomery County after moving there, but again failed to consistently attend counseling.

The court noted that appellant testified that she is attending counseling in Dayton with a

different therapist, but did not present any testimony regarding her compliance and progress.
                                              - 11 -
                                                                       Butler CA2013-08-138

The court indicated that throughout the case, appellant's credibility about her participation in

case plan services has often been suspect.

       {¶ 42} The court also found that appellant's ability to maintain a stable residence was

an issue in the siblings' cases. Although appellant obtained a three-bedroom residence in

Montgomery County through Section 8, the housing authority discovered appellant falsely

stated she had custody of S.D.'s two siblings on the application and her allowance was

reduced to a one-bedroom residence. The court further noted that appellant "became

belligerent on her testimony about this subject, placing her predicament squarely on BCCS,

rather than taking responsibility for falsifying her application." The court further found that

appellant did not advise the housing authority she had married, nor did appellant inform the

caseworker when she and her husband moved into a new residence in January 2013.

       {¶ 43} Finally, the court considered whether any alternative placements were available

for the child. The court found that the relative who has S.D.'s siblings and another relative

who was a temporary custodian of the siblings were both approached about placement of

S.D. in their homes, but neither relative was interested in obtaining custody of the child. The

court found that the agency conducted a home study on appellant's husband, but he was not

approved. The court determined that no other relatives or persons were available to parent

the child.

       {¶ 44} The court determined that appellant was unable to show that she could provide

for the care and needs of S.D. on a consistent basis. The court explained that appellant

failed to demonstrate an understanding of child development or the parenting ability that is

necessary. The court determined that it was not in S.D.'s best interest to "gamble on the

possibility that the mother may be able to obtain stability in the future." The court concluded

that it was appellant's choice not to follow the recommendations of the caseworker, case plan

service providers and the mental health treatment providers that were needed in order to
                                             - 12 -
                                                                      Butler CA2013-08-138

rectify the issues that caused S.D. to remain in foster care. The court determined that based

on these findings, a legally secure placement could not be achieved without a grant of

permanent custody to the agency.

      {¶ 45} In addition, the juvenile court considered R.C. 2151.414(E)(1), which provides:

            Following the placement of the child outside his home and
            notwithstanding reasonable case planning and diligent efforts by the
            agency to assist the parents to remedy the problems that initially
            caused the child to be placed outside the home, the parent has
            failed continuously and repeatedly for a period of six months or
            more to substantially remedy the conditions causing the child to be
            placed outside his home. In determining whether the parents have
            substantially remedied those conditions, the court shall consider
            parental utilization of medical, psychiatric, psychological, and other
            social and rehabilitative services and material resources that were
            made available to the parents for the purpose of changing parental
            conduct to allow them to resume and maintain parental duties.

      {¶ 46} The court stated that appellant was required to participate and successfully

complete a psychological evaluation and follow the recommendations, complete an in-home

parenting program, an observed visit at CDC Mental Health Services, and individual

counseling. Appellant was also expected to maintain an appropriate residence and stable

source of income. The court reiterated its previous findings that the only area of the case

plan that appellant was able to "demonstrate marginal success" was in maintaining a

residence, but that she recently lost her three-bedroom residence because of falsifying the

application. The court noted that appellant receives SSI income and her husband appears to

help her financially. However, based on evidence presented at the hearing, the court found

there was some question regarding the stability of their marriage.

      {¶ 47} The court reiterated the fact that the concerns that existed at the time the

siblings were removed still existed at the time S.D. was born. The court determined that

despite repeated orders, appellant failed to complete the psychological evaluation, adamantly

refused to even meet with the Board of Developmental Disabilities in both Butler and


                                            - 13 -
                                                                       Butler CA2013-08-138

Montgomery Counties, and failed to successfully complete the DLS program despite two

attempts. Based on these considerations, the trial court determined that despite reasonable

case planning and diligent efforts by the agency, appellant failed continuously and repeatedly

to substantially remedy the conditions that caused the child to be placed outside the child's

home.

        {¶ 48} Finally, the court considered the fact that the guardian ad litem and CASA both

recommended permanent custody and that the foster mother was interested in providing a

permanent home for the child.

        {¶ 49} In conclusion, the court found that although the evidence demonstrates that

appellant loves her child and she regularly attended scheduled visitations, there was clear

and convincing evidence that appellant cannot meet the child's developmental needs. In

addition, the court found that the child has already languished in the agency's temporary

custody for 18 months and it was not in the child's best interest to extend more time, as

appellant had more than two years to demonstrate progress on the case plan, as the

requirements were essentially the same as those in the siblings' case.

        {¶ 50} After carefully reviewing the record in this case, we find no error in the trial

court's determination that permanent custody was in the child's best interest. Appellant

argues the trial court's determination is in error because she is bonded with the child, she

could provide a legally secure placement, and that she completed case plan services

including counseling, parenting classes, obtaining housing and income.

        {¶ 51} However, the court carefully addressed these arguments in its decision and the

court's findings are supported by the record. Although the court found there was a bond

between appellant and child, the court determined that the best interest factors weighed in

favor of granting permanent custody. In addition, as discussed above, the court addressed

the reasons why appellant was not able to provide a legally secure placement.
                                             - 14 -
                                                                      Butler CA2013-08-138

       {¶ 52} In addition, we find no error in the court's determination regarding appellant's

lack of progress on the case plan. The court specifically considered appellant's claim that

she completed parenting classes in Montgomery County. However, the court found that

these classes consisted of general classroom instruction with other parents in attendance,

not the in-home parenting program required by the case plan. Although appellant completed

a psychiatric consultation, she failed to follow through with additional visits, or to take the

prescribed medication. The court also considered the fact that appellant completely failed to

have a psychological evaluation, to meet with the Board of Developmental Disabilities, or to

participate in an observed visit with the child. Accordingly, we find no error in the court's

decision that permanent custody was in the best interest of the child. Appellant's second

assignment of error is overruled.

       {¶ 53} Judgment affirmed.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                             - 15 -